DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 11-19 are allowed.
The present invention is directed to a retractable computer keyboard equipped with a kickstand pad, a soft silicone keyboard, a coil spring strip, a hand-painted screen, and a telescopic switch. The claimed invention (claim 11 as representative of an independent claim) recites:
A retractable computer keyboard with a hand-painted board, comprising: a kickstand pad, a soft silicone keyboard and a coil spring strip; a hand-painted screen is arranged upon said kickstand pad, a telescopic switch is arranged on one side of said hand-painted screen, a power indicator is arranged below said telescopic switch and a circuit board is built inside said kickstand pad; said circuit board is provided with a microcircuit unit/MCU, an air pump is arranged on one side of said MCU, and a tee pipe is arranged below said air pump, a aerating tube is arranged below said tee pipe, a fixed groove is arranged below said kickstand pad and an aerating orifices is arranged on said fixed groove; said soft silicone keyboard is arranged below said fixed groove, said soft silicone keyboard is provided with a button, and a piezoelectric switch is below said button; an air storage sachet is arranged below said piezoelectric switch, an underlying beam is arranged below said soft silicone keyboard, and a placement slot is arranged on said underlying beam, a hand-drawn pen is arranged in said placement slot, and a finger crypt is arranged on one side of said hand-drawn pen, and a bottom of 

The claimed material as disclosed is detailed and specific. The prior art teach a retractable keyboard as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 4-7 and Figures 1-6. Applicant has argued these limitations on pages 1-2, of Applicant’s Remarks filed July 30, 2021 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claims 1-19 are allowable over the prior arts of record.

Claim 20 is allowed.

A method for using a retractable computer keyboard with a hand- painted board, wherein: a USB cable is pulled out and fixed inside said groove of wire inlaid, and an USB plug is connected to a computer, said power indicator is lit; said telescopic switch is pressed down, a MCU activates an air pump to compress air and blow compressed air via a tee pipe and an aerating tube into said air storage sachet, which is inflated to unfurl said soft keyboard by overcoming a curling bounce of a coil spring strip; a button is pressed, said piezoelectric switch transmits a collected signal to said MCU, which inputs data to said computer, as said hand-drawn pen is taken out from a placement slot of an underlying beam for drawing on a hand-painted screen, which transmits collected graphic information to MCU, and feed graphs to said computer; as above operation is completed, pressing said telescopic switch once again, MCU turns off said air pump, blocking off the compressed air into said air storage sachet, said soft silicone keyboard is furled up beneath said kickstand pad by means of said curling bounce of said coil spring strip.

The claimed material as disclosed is detailed and specific. The prior art teach a method of operating a retractable keyboard as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in 
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 20 is allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikinis et al (US 5537343) teach a personal digital assistant module with a local CPU, memory, and I/O interface has a host interface comprising a bus connected to the local CPU and a connector at a surface of the personal digital assistant for interfacing to 
XIN et al (CN 1090002196 A) teach an electronic pen embedded in soft keyboard and its implementation method, common materials by the electronic pen to the pen, pen core comprises pen point and the sensing circuitry in the electronic pen and so on. the soft keyboard embedded to the pen body to allow silica gel keyboard or soft keyboard film method to realize, the keyboard can be completely withdrawn from the electronic pen shell around the reel. the keyboard is composed of a main keyboard and a numeric keypad, according to input requirement of user releases the keyboard of corresponding length. comprising the following advantages: (1) realizing the integration of the electronic pen and a keyboard. (2) it saves screen space. (3) allows the user to control keyboard extended length according to the input requirement. (4) realizing mutual exclusion of keyboard and pen, reduces the possibility of error operation occurs.
CIESLA et al (CN 102483675 A) teach a kind of user interface, wherein said covering enhancing system comprises the plate-shaped, the limit surface and at least partially arranged below the surface of the fluid container, the fluid container is a volume of fluid, the plate cooperate to substantially without image block through plate-shaped, transferring device, wherein the fluid container in the volume to expand and retract at least a portion of the fluid container, so the surface of the specific deformation, and the plate is connected with the connecting component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693